Citation Nr: 1303345	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  06-37 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disabilities.

2.  Entitlement to service connection for bilateral knee disabilities.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for an abdominal muscle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1993 to August 1993 and June 1994 to June 1998.  He also served in the North Carolina Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2006, VA was notified that the Veteran moved to Michigan and his claims file was transferred to the RO in Detroit, Michigan.  The Veteran testified at a personal hearing at the RO in August 2007.

The Board remanded this case in October 2010 so that additional VA treatment records could be obtained and so that a formal finding of unavailability could be made regarding the RO's unsuccessful attempts to obtain complete copies of the Veteran's service treatment records.  The directives of the Board remand were substantially complied with and the case is now ready for appellate review.

The Board also remanded a service connection claim for a psychiatric disorder in October 2010; but the RO granted service connection for paranoid schizophrenia (claimed as psychiatric disorder) in an April 2012 rating decision.  The record also shows diagnoses of anxiety disorder, adjustment disorder, and depression; but the Veteran's psychosis in the form of schizophrenia would reasonably encompass any symptoms of anxiety and the Veteran presently denied any symptoms of depression, nor is he claiming depression as part of his claim.  Rather the symptoms he describes involve hallucinations and paranoia.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Notwithstanding the holding in Clemons, as the Veteran's anxiety symptoms are not shown to be differentiated from his symptoms of paranoid schizophrenia, they are encompassed in the Veteran's claim for schizophrenia and thus, the RO's grant of service connection for schizophrenia.  Moreover, the history of depression is not included in the description of the Veteran's symptoms and is not indicated as a claim the Veteran wishes to assert for purposes of service connection.  Thus, there is no further outstanding psychiatric claim that has not been addressed by the RO.  As there remains no issue or controversy regarding this matter, the claim is dismissed.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the Veteran's complaints regarding his bilateral ankles are not related to his active duty service.

2.  The competent and probative evidence of record shows that the Veteran's complaints regarding his bilateral knees are not related to his active duty service.

3.  The competent and probative evidence of record shows that the Veteran's complaints regarding his left shoulder are not related to his active duty service.

4.  The competent and probative evidence of record shows that the Veteran's complaints regarding his abdominal muscles are not related to his active duty service.


CONCLUSIONS OF LAW

1.  Disabilities of the bilateral knees were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

2.  Disabilities of the bilateral ankles were not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

3.  Disability of the left shoulder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

4.  Disability of the abdominal muscles was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in October 2003, January 2007, and October 2010 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  The claim was subsequently readjudicated in Supplemental Statements of the Case dated from March 2007 to April 2012, thereby curing any defect in the timing requirement pursuant to Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist, unfortunately the Veteran's service treatment records are unavailable, as evidenced by the formal finding of the unavailability of treatment records dated in February 2011.  Specifically, attempts to obtain any records from the National Personnel Records Center, Records Management Center, and North Carolina State Adjutant General, were unsuccessful.    

VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

VA obtained copies of the Veteran's Social Security Administration (SSA) records, and VA treatment records dated from July 1998 to April 2012, which includes the Fayetteville and Wilmington, North Carolina VA treatment facilities from 1998 to 2007, the Augusta, Georgia facility from August 2005 to October 2005, and the Detroit, Michigan facility from September 2010 to April 2012.  While the Board remanded the claim in October 2010 and noted that any relevant VA treatment records at the VA facilities in Fayetteville and Wilmington, North Carolina, and Detroit, Michigan, dated since 1992 should be obtained, the Veteran acknowledged on a November 2003 VA Form 21-4138 that he had only received treatment at the VA facility in Wilmington, North Carolina since September 2003 at that time.  He subsequently relocated to Detroit around November 2006.  As it appears that all available and relevant VA treatment records have been obtained, no further searches for VA treatment records is necessary.  

The RO also provided the Veteran with a VA examination December 2010.  The examination report obtained contains sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran's representative has asserted on a November 2012 Appellate Brief Presentation that the December 2010 examination report is inadequate because the examiner did not consider the Veteran's lay assertions and noted that the opinion was based only on a review of a service treatment record, when the only available treatment record is a 2001 National Guard enlistment physical.  The Board disagrees with the Veteran's representative's assertions regarding the adequacy of the examination report.  As noted in more detail below, the Board does not find the Veteran's lay statements regarding onset and continuity of symptoms in the knees, ankles, left shoulder, and abdominal muscles to be credible.  Thus, there is no requirement that the examiner consider the Veteran's lay statements in making the assessment on the etiology of the Veteran's complaints pertaining to the knees, ankles, left shoulder, and abdominal muscles.  In fact, if the examiner had relied on the Veteran's lay statements that the Board has found to be not credible, then the examiner's opinion would have had no probative value.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (An examiner's reliance on a claimant's recitation of his medical history is not an inaccurate factual premise if that recitation is an accurate portrayal of the patient's medical history.).  The December 2010 VA examiner provided a clear opinion, noted the rationale for the opinion, and considered the Veteran's pertinent history, both by a review of the claims file and noting the Veteran's subjective complaints.  For these reasons, the Board finds that the VA examination provided in December 2010 is adequate for purposes of making a determination in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran has been afforded a hearing before an RO Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the service connection claims; nor did the DRO ask specific questions directed at identifying whether the Veteran met the criteria for service connection.  This was not necessary, however, because the Veteran volunteered his symptoms in service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The DRO also sought to identify any pertinent evidence not currently associated with the claims and noted that a final attempt would be made to obtain the Veteran's service treatment records.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element is not equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Turning now to the facts of this case.  The Veteran asserts that he has disabilities of the bilateral ankles and knees, left shoulder, and abdominal muscles due to the rigorous training he participated in the 18th Airborne Corps, 35th Signal Brigade during his second period of active duty service from 1994 to 1998.  He testified at the August 2007 RO hearing that once a year he participated in this program, which involved running five miles five days a week, and a 12-mile "ruck march" with 45 to 50 pounds in the ruck sack with other gear he was carrying that he had to complete within 4 and a half hours.  He also noted that because he was in a rapid deployment unit, a forced entry unit, he had to stay on alert at all times and be in "tip-top shape."  He further mentioned that in an x-ray at the VA hospital, which would have been reflected in his service treatment records at Fort Bragg, they could not find some cartilage in one of his knees.  Regarding his left shoulder he indicated that he strained it from continuously throwing equipment on the top of vehicles, which he did three of four days a week.  He noted that he was always using his left shoulder because it was his good shoulder and that this caused wear and tear.  He indicated that he was treated while he was in the Demilitarized Zone in Korea with Motrin.  

As previously discussed, the Veteran's service treatment records are not available for review, in spite of the RO's efforts to obtain these records.  The only available treatment record is a June 2001 "Chapter 3" Report of Medical History during the Veteran's service with the Army National Guard.  On this form the Veteran denied, in pertinent part, swollen or painful joints, cramps in the legs, arthritis, rheumatism, or bursitis, bone, joint, or other deformity, painful or "trick" shoulder, "trick" or locked knee, or x-ray therapy.  The examining physician also noted that the Veteran had no significant medical history.  Clinical evaluation showed a normal abdomen, and upper and lower extremities.

An October 2003 VA treatment record notes the Veteran's first complaints of bilateral ankle and knee pain.  The examiner noted that he most likely had osteoarthritis.  On physical examination he scored 5 out of 5 on muscle strength and tone testing on the bilateral upper and lower extremities.  Anterior drawer testing was negative bilaterally.  His ligaments seemed to be stable bilaterally and he also had normal range of motion of the knees and ankles.  The assessment was questionable osteoarthritis; the plan was to x-ray both knees and ankles and to try Ibuprofen.  X-ray examination subsequently showed minimal spurring in the left knee, otherwise normal left knee, and normal left shoulder, right knee, and bilateral ankles.

An August 2005 VA treatment record shows the Veteran complained of abdominal pain when lifting heavy objects.  He also complained of joint swelling in both ankles and knees, and muscle aches in the left shoulder.  Examination of the abdomen showed that it was non-tender.  Strength testing in the extremities was 5 out of 5.

The Veteran underwent a VA joints examination in December 2010.  The Veteran asserted that since 1998 during physical training the Veteran had pain in the ankles, knees, left shoulder, and abdomen, with no specific injury.  He complained of give-way and stiffness in the ankles with moderate flare-ups involving decreased motion and pain with walking on a weekly basis.  He also complained of stiffness in the left shoulder and moderate flare-ups on a weekly basis involving decreased overhead activity and pain.  

Objective evaluation showed no instability or tendon abnormality in the ankles, although there was a mild valgus deformity of the left ankle.  The left shoulder showed mild impingement signs but there was no instability and clinically the left shoulder was intact.  Regarding the knees, there was tenderness to palpation of the pes bursa but no bumps consistent with Osgood-Schlatter's Disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscus abnormalities, or any other knee abnormalities.  There was objective evidence of pain with motion in the left shoulder, bilateral knees, and bilateral ankles.  There was no joint ankylosis.  X-ray examination showed no degenerative changes in the os trigonum of the bilateral ankles.  There also was normal x-ray examination of the bilateral knees and left shoulder.  Examination of the abdominal muscles showed no injury, scarring, nerve, tendon, or bone damage.  There also was no muscle herniation, loss of deep fascia or muscle substance, or any joint limited by muscle disease or injury.  The Veteran stated that he had difficulty doing a sit-up and could not do it repetitively.  However, there was no abdominal hernia seen, no deficits in fascia noted and the abdomen was soft with no rebound, or peritoneal signs.  He had good strength with sit-ups although it was mildly painful.  The diagnosis was strain of the bilateral ankles, bilateral knees, left shoulder, and abdominals.

The examiner determined that per review of the service treatment record provided, the Veteran's bilateral ankles, bilateral knees, left shoulder, and abdominal complaints were all not related to service, active duty for training, or reserve duty in his opinion.  The examiner noted that there was no objective evidence to substantiate service connection for any of the above claims and that there were no current findings of arthritis.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's claimed disabilities of the bilateral knees, ankles, left shoulder, and abdominal muscles are not related to any event in service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any current bilateral knee, ankle, left shoulder, and/or abdominal muscles and his military service are the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that he has continued to experience pain in his ankles, knees, left shoulder, and abdominal muscles since 1998.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he underwent rigorous training including having to run prolonged distances while carrying heavy packs in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he had pain in the knees, ankles, left shoulder, and abdominal muscles in service, and has continued to experience that type of pain since the 1998.  The Veteran served in the Army; thus, it is reasonable to deduce that he would have been exposed to rigorous physical training exercises.  However, the Board finds that the Veteran's statements are not credible with respect to the onset and continuity of the pain in his ankles, knees, left shoulder, and abdominal muscles.  He has had somewhat inconsistent statements regarding the onset of his pain in his ankles, knees, left shoulder, and abdominal muscles.  He noted on his January 2010 VA examination that he had experienced pain in his ankles, knees, left shoulder, and abdominal muscles since 1998.  However, the June 2001 service treatment record from the Veteran's National Guard service shows the Veteran denied any swollen or painful joints.  While he testified at the RO hearing that an x-ray taken of his knee at Fort Bragg in service had shown no cartilage in his knee, he also denied x-ray therapy on the June 2001 treatment record.  An August 2003 VA treatment record also notes that the Veteran denied any abdominal pain, or pain, swelling, or injury in the extremities.  Therefore, with respect to the onset of experiencing bilateral knee, ankle, left shoulder, and abdominal muscle pain, the probative value of the Veteran's lay assertions is diminished and the Board cannot rely on his statements.  

Considering the lack of service records in addressing this claim, the Board must rely heavily on the Veteran's lay statements of the events in service.  Given that the Veteran's reports are inconsistent regarding the onset and continuity of his symptoms pertaining to the knees, ankles, left shoulder, and abdomen, this weighs against the Veteran's claim.

Even if the Veteran's statements regarding the onset of the pain in the ankles, knees, left shoulder, and abdominal muscles were credible, it does not follow that any present disabilities of the ankles, knees, left shoulder, and abdomen would necessarily be related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from symptomatology in his ankles, knees, left shoulder, and abdominal muscles since service, he is not competent to determine the underlying cause of the symptoms, i.e., bilateral ankle, knee, left shoulder, and abdominal muscle strain, etc.  

The Veteran contends that he has current disabilities of the ankles, knees, left shoulder, and abdominal muscles that are related to his exposure to rigorous physical training in the Army; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinions are insufficient to provide the requisite nexus between an in-service event or injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any knee, ankle, left shoulder, and abdominal muscle disabilities are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board also finds it significant that a VA examiner in December 2010 found that after reviewing the claims file and pertinent medical history that the Veteran's complaints in the knees, ankles, left shoulder, and abdominal muscles were not related to physical training in military service.  The rationale for the opinion was that review of the available service treatment record showed no objective evidence to substantiate the Veteran's claim; the Veteran also did not have any arthritis.  The Veteran's representative asserted on a November 2012 Appellate Brief  Presentation that the examination provided was "woefully inadequate" because the examiner failed to take into account the Veteran's lay testimony, which is significant since the only available treatment record is a 2001 National Guard enlistment physical.  The Board disagrees with the examiner's argument, however.  While it is true that an examiner must take as credible any lay assertions by the Veteran in providing an opinion if VA has accepted the Veteran's lay statements as credible, in this case, the Board does not find that the Veteran's statements regarding onset and continuity of symptoms are credible.  Therefore, notwithstanding the numerous cases noting the importance of any medical opinion considering competent and credible lay statements regarding in-service symptoms and continuity of symptoms, in this case, there is no basis for the examiner to rely on the Veteran's statements in providing the opinion, as the Board does not find the Veteran's statements to be credible regarding onset and continuity of symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Also, earlier in the report, the January 2010 examiner does, in fact, note that the Veteran had contended that he had experienced pain in his shoulder, knees, ankles, and abdominal muscles since 1998, and in spite of the mostly normal objective evaluation, still diagnosed the Veteran with strain of the abdominal muscles, knees, ankles, and left shoulder.  Thus, it does appear that the examiner did consider the Veteran's lay statements in providing the examination and considering his medical history.  Therefore, in spite of the Veteran's representative's assertions to the contrary, the Board finds that the probative value of the December 2010 examiner's opinion is high as the examiner was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

With respect to the Veteran's statement that he was told in service that x-rays showed no cartilage in one of his knees, the Board finds this assertion to be less persuasive than the December 2010 examiner's opinion, as clinical evaluation of the knees in June 2001, three years after the Veteran's discharge from active duty service in 1998, show normal clinical evaluation of the lower extremities, and x-ray examination of the knees in 2003 and 2010 does not show any absence of cartilage in the knees.  The basis or rationale for the opinion, as relayed by the Veteran, is not known. 

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current complaints regarding the knees, ankles, left shoulder, and abdominal muscles had their onset during active service or are related to any in-service disease, event, or injury.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for disabilities of the ankles, knees, left shoulder, and abdominal muscles are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for bilateral ankle disabilities is denied.

Entitlement to service connection for bilateral knee disabilities is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for an abdominal muscle disability is denied.



____________________________________________
K. PARRAKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


